Citation Nr: 0606169	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, ABS 
Legal Services


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty for training from March 
4, to April 7, 1986.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Along with the appellant's claim to reopen in September 2003 
was VA Form 21-4138, dated August 2003.  Therein, the 
appellant requested a personal hearing in Waco, Texas, with a 
decision review officer.  Although the appellant's attorney 
later requested traditional review of the claim, the request 
for a personal hearing was not withdrawn.  The claims folder 
shows that no personal hearing has been scheduled or 
conducted to date.  Pursuant to 38 C.F.R. § 20.700(a), a 
hearing will be granted on appeal to a claimant who requests 
a hearing and is willing to appear in person.  In the absence 
of a withdrawal, the request for a hearing with the RO 
remains active.

Accordingly, to ensure that VA has satisfied its due process 
obligations on behalf of the appellant, this case is REMANDED 
for the following action:

The RO should schedule the appellant for 
a personal hearing at the RO before a 
hearing officer.  Upon completion of this 
action, and any other development deemed 
necessary by the RO, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


